Exhibit 13.01 BENIHANA INC. AND SUBSIDIARIES SELECTED FINANCIAL DATA The following table sets forth, for the periods indicated, selected consolidated financial data that has been derived from our audited consolidated financial statements. The following selected consolidated financial data should be read in conjunction with our consolidated financial statements and related notes thereto and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” We have a 52/53-week fiscal year. Our fiscal year ends on the Sunday within the dates of March 26 through April 1. Fiscal year 2007 consisted of 53 weeks and all other fiscal years presented consisted of 52 weeks. Fiscal Year Ended March 27, March 28, March 29, March 30, April 1, (in thousands except per share data) (53 week year) CONSOLIDATED STATEMENTS OF EARNINGS DATA: Revenues $ Cost of food and beverage sales Restaurant operating expenses* Restaurant opening costs 8 General and administrative expenses* Impairment charges - - - Interest (expense) income, net ) ) ) Income (loss) before income taxes ) ) Income tax (benefit) provision ) ) ) Net income (loss) ) ) Basic earnings (loss) per share $ $ ) $ ) $ $ Diluted earnings (loss) per share $ $ ) $ ) $ $ CONSOLIDATED BALANCE SHEETS DATA: Total assets $ Long-term debt including current maturities - Convertible preferred stock Stockholders’ equity OTHER FINANCIAL DATA: Capital expenditures, net of insurance proceeds $ *Certain marketing costs were reclassified from General and administrative expenses to Restaruant operating expenses (see Note 1, Summary of Significant Accounting Policies, of the consolidated financial statements). We believe that this new presentation provides better comparison to our competitors. We reclassified $6.6 million, $7.5 million, $7.5 million and $6.5 million for fiscal years 2010, 2009, 2008 and 2007, respectively. 1 BENIHANA INC. AND SUBSIDIARIES MANAGEMENT’S DISCUSSION AND ANALYSIS Financial Condition and Results of Operations Management’s discussion and analysis below should be read in conjunction with our consolidated financial statements and related financial statement notes found elsewhere in this report. Overview Our Business We have operated “Benihana” teppanyaki-style Japanese restaurants in the United States for more than 45 years, and we believe we are one of the largest operators of teppanyaki-style restaurants in the country. We also operate two other Asian restaurant concepts: RA Sushi and Haru. Our core concept, the Benihana teppanyaki restaurant, offers teppanyaki-style Japanese cuisine in which fresh steak, chicken and seafood are prepared by a chef on a steel teppan grill at the center of the guests’ table.We believe that the Benihana style of presentation makes us a unique choice for guests, and guests who are seeking greater value for their dining budget appreciate the added entertainment provided by the chef cooking directly at their table. In addition to our Benihana teppanyaki restaurants, we also operate two other restaurant concepts offering Asian, predominately sushi, entrees. During fiscal year 2010, we launched our Benihana Teppanyaki Renewal Program (“Renewal Program”). The Renewal Program focuses on improving guest experiences as they relate to value, image, quality, consistency and Japanese culture. We have elevated the quality of food and beverages in our Benihana teppanyaki restaurants. These improvements were designed to restore the quality of products to those historically offered and included upgrading the quality of tenderloin, chicken, scallops and shrimp. We have been able to implement these changes without increasing entree prices through fiscal 2011 as a result of our comprehensive purchasing effort. Service standards were improved through extensive staff training and re-engineering the roles and responsibilities of both the restaurant general manager and regional manager. Incentive compensation plans were put in place to insure successful execution of these strategies, enhance staff productivity and improve guest satisfaction. In addition, the concept’s marketing and public relations activities have been substantially improved. These combined efforts are focused on increasing guest frequency, creating greater mindshare and ultimately bolstering restaurant sales at our flagship brand. As part of the Renewal Program, we launched a new menu in an effort to improve the food quality and variety. Additionally, cooking methods have been modified to enhance the flavor of our entrees. Other enhancements to the dining experience include table top presentation, steps of service, red linen napkins, an enhanced focus on beverage offerings, including temperature controlled wine storage and standardized dress attire for all Benihana teppanyaki chefs and restaurant staff. We have worked at select restaurants to maximize visibility with signage, including lighting the blue roofs where appropriate, and haveidentified opportunities for additional seating. The Renewal Program also addressed deferred maintenance at our restaurants as well as improvements to and retraining on our health and sanitation procedures. We made changes to the dining experience so that we will not only continue to honor one of the world’s oldest cultures, but also solidify the concept’s reputation as being a celebration of Japanese heritage. We hired an Executive Culinary Advisor, Hiroyuki Sakai, who is working with our Executive Chef and seven regional chefs. These operational improvements continued through fiscal year 2011 as we continued the implementation of the Renewal Program by completing the fulfillment of the general manager position at every restaurant, implementing a labor scheduling module to improve labor management at the restaurants, distributing managed order guides, which result in better managed inventory and purchasing procedures, and strengthening inventory management controls. Additionally, we launched several initiatives which are designed to create greater awareness for the concept and strengthen guest connectivity. In April 2009, we initiated the Chef’s Table marketing program, an email database which is being utilized for value-based promotions and building brand loyalty, which entitles the guest to a $30 certificate to be used at our restaurant during the month of the guest’s birthday. The database is currently comprised of approximately 1.8 million addresses. The Children’s Club program, launched in September 2009, now called Kabuki Kids with approximately 0.2 million participants, addresses this very important guest constituency, as children are often the prime drivers in bringing families to Benihana. Kabuki Kids members are entitled to a birthday mug when they visit a restaurant during the month of their birthday. In light of prevailing economic conditions and costs incurred to implement the Renewal Program, during fiscal year 2011, we have focused on conserving cash and increasing operating efficiencies. However, as the overall economy is beginning to stabilize and the results of the Renewal Program are realized, we plan to resume restaurant expansion and may seek to selectively make acquisitions within our Benihana concept. In this connection, we undertook an in depth reevaluation and analysis of our site selection and other development guidelines to ensure future acquisitions are in line with our overall growth strategy. The RA Sushi concept offers sushi and a full menu of Pacific-Rim dishes in a fun-filled, high-energy environment. RA Sushi caters to a younger demographic, and we believe that it is highly suitable for a variety of real estate options, including “life-style” centers, shopping centers and malls, as well as areas with a nightlife component. RA Sushi’s beverage sales represent approximately 31% of restaurant sales. The RA Sushi restaurants are less expensive to build than our other two concepts and offer us an additional growth vehicle that we believe can succeed in various types of markets. In December 2010, we implemented a price increase across all RA Sushi restaurants in response to cost pressures. The result was an increase in certain menu items of 3.3%and a reduction to the happy hour discounts of 2.8%. In March 2011, RA Sushilaunched“The Hook Up,”a guest program that emails a complimentary $20 gift certificate on the guest’s half-birthday. 2 BENIHANA INC. AND SUBSIDIARIES MANAGEMENT’S DISCUSSION AND ANALYSIS Financial Condition and Results of Operations Our Haru concept features an extensive menu of traditional Japanese and Japanese fusion dishes in a modern, urban atmosphere. We believe that the Haru concept is well suited for densely populated cities with nearby shopping, office and tourist areas. The Haru concept generates significant sales volumes from take-out and delivery. Approximately 33% of our Haru New York, NY locations’ revenues are derived from delivery and takeout sales. In March 2011, we increased menu prices. As a result, our food prices increased 1.1% and beverage prices increased 3.0%. Also in March 2011, Haru launched a guest program, “Access,” which provides memberswith exclusive monthly offers. The following table reflects changes in restaurant count by concept during the fiscal years ended March 28, 2010 and March 27, 2011: Teppanyaki RA Sushi Haru Total Restaurant count, March 29, 2009 64 22 9 95 Openings 1 3 - 4 Closings (2
